After careful consideration of the entire record in this case, I am of the view that the chain of circumstances recited in the opinion of the court constitutes evidence having a reasonable tendency to prove the facts as found by the labor board.  It may well be that the findings are not supported by any preponderance of the evidence, but under familiar and well-established rules this is of no materiality.  As to issues raised in the case and not treated in the opinion I express no opinion.
I am authorized to state that Mr. Chief Justice ROSENBERRY and Mr. Justice FRITZ concur in this opinion. *Page 209